Citation Nr: 1409065	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-24 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date for special monthly benefits for the need of aid and attendance earlier than December 14, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from April 1943 to November 1946.  He died in October 2007. The appellant is his surviving spouse. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2012 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The February 2012 rating decision granted entitlement to aid and attendance allowance, effective January 4, 2012.  A July 2012 rating decision awarded the appellant an earlier effective date of December 14, 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A claim for death pension based on the need for regular aid and attendance of another was received on May 11, 2011. 


CONCLUSION OF LAW

The criteria for an effective date of May 11, 2011, for the award of death pension based on the need for regular aid and attendance of another are met.  38 U.S.C.A. § 5110 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2012 and April 2013, to the appellant.  These letters explained the evidence necessary to substantiate the claim.  The letters also informed her of her and VA's respective duties for obtaining evidence. The AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice; the appellant's claim for an earlier effective date is a "downstream" element of the RO's grant of entitlement.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim. For these reasons, the Board finds that the VCAA duties to notify and assist have been met. 

Earlier Effective Date

The appellant asserts that an earlier effective date should be awarded for the grant of death pension to include aid and attendance because she filed a claim in May 2011.  

The appellant is elderly and in a care facility.  The AOJ has forwarded copies of documents rather than originals and there is some indication that there may have been two files.  Based upon the appellant's age and the nature of the case, the Board shall not REMAND. 

The AOJ has granted improved death pension and special monthly pension based on the need for regular aid and attendance of another.  The degree of disability is not the issue.  Rather, the issue is the effective date.

The basis of the RO's July 2012 rating decision granting aid and attendance effective December 14, 2011, was a letter from the appellant's member of Congress, inquiring as to the status of her claim, which was received by the RO on December 14, 2011.  The appellant's signed VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) and VA Form-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) were received by the RO on January 23, 2012.  The examination report reflected that the appellant was diagnosed with congestive heart failure, hypertension, hyperlipidemia, glaucoma, dyspnea on exertion, and atrial fibrillation.  She required a walker to ambulate and experiences dizziness and problems with balance.  The report also noted that the Veteran was blind in her right eye and that she required assistance with meal preparation and bathing.  The examination report was completed in April 2011.  The appellant's VA Form 21-534 indicated that she lived in an assisted living facility.

The evidence of record also includes an unsigned VA Form 21-534, without a date stamp, but showing a fax date of June 2, 2011, as well as a duplicate VA Form 21-2680, also noting a fax date of June 2, 2011.  A review of the appellant's Virtual VA Claims file indicates that the Veteran's Certificate of Discharge, which also bore the same fax date of June 2, 2011.  Additionally, a January 10, 2012 letter from the RO to the appellant indicates that the RO was in receipt of an undated VA Form 21-534 prior to the December 14, 2011 receipt of Congressional interest.  

Equally important is a date stamp reflecting a VARO receipt of a document on May 11, 2011.  It is impossible to believe that there would be an appointment of a representative forwarded to VA without some form of claim.  Rather, the interested parties have indicated that all documents were sent at the same time.

Based on the evidence, the Board finds that the appellant met the criteria for establishing entitlement to aid and attendance benefits at the time of the May 11, 2011 submission.  The Board is left with an unmistakable impression that the claim was received on May 11, 2011.  We are convinced that a claim was either lost or mishandled (something that has happened at VA in the past).  We again note that the Board has not been presented with original source documents, that there may have been a duplicate file and that the appellant is advanced in years.  Based upon the evidence before the Board, the benefit sought on appeal is granted.  



ORDER

Entitlement to an effective date of May 11, 2011, for the grant of special monthly pension for the need of aid and attendance, is granted, subject to the laws and regulations governing the payment of VA benefits.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


